—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Kings County (Belen, J.), dated April 23, 2001, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order and judgment is affirmed, without costs or disbursements.
The defendant made a prima facie showing of its entitlement to judgment as a matter of law by offering sufficient evidence that its employees used reasonable care in protecting the infant plaintiff (see Alvarez v Prospect Hosp., 68 NY2d 320, 324). In response, the plaintiff failed to raise a triable issue of fact regarding whether the defendant’s employees had engaged in negligent supervision (see Paul v Roman Catholic Church of Holy Innocents, 226 AD2d 515, 516; Tobin v Hewlett Branch Athletes, 2 AD2d 758; see generally Mirand v City of New York, 84 NY2d 44). Moreover, the infant plaintiff was a willing participant in the recreational activity in question and accepted the risks which are inherent in the activity (see Morgan v State of New York, 90 NY2d 471; Mirand v City of New York, supra; Convey v City of Rye School Dist., 271 AD2d 154, 158). The Supreme Court, therefore, correctly concluded that the defendant was entitled to summary judgment (see Alvarez v Prospect Hosp., supra). Smith, J.P., O’Brien, H. Miller and Cozier, JJ., concur.